Citation Nr: 0533935	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-32 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
Chapter 30 education benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to September 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran testified at a Travel Board 
Hearing before the undersigned in September 2005; a 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The United States Court of Appeals for Veterans Claims 
(Court) has provided guidance regarding notice requirements 
under the VCAA.  The veteran has not been provided VCAA 
notice specific to the matter on appeal. 

VA law and regulations provide a 10-year period of 
eligibility, calculated from the date of last discharge from 
active duty, during which veterans may be entitled to 
educational assistance benefits.  38 U.S.C.A. § 3031(a); 38 
C.F.R. § 21.7050.  An extended period of eligibility may be 
granted when it is determined that the veteran was prevented 
from initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from his 
own willful misconduct.  It must be clearly established by 
medical evidence that such a program of education was 
medically infeasible.  38 C.F.R. § 21.7051(a) (2).  The 
veteran seeks an extension for Chapter 30 education benefits 
beyond the delimiting date of September 28, 2001.  He 
contends that he was prevented from using his educational 
assistance benefits due to his service connected post-
traumatic stress disorder (PTSD) from which he was suffering 
since separation from service and of which he was diagnosed 
in November 1998.  

Although it appears from the record that the veteran was 
suffering from symptoms of and was being treated for PTSD 
during the time period following separation from service, 
records of such treatment have not been associated with the 
claims file.  As such records may contain critical 
information, they must be secured.

Furthermore, the Board notes that at the time of the denial 
of the veteran's claim, he was not service connected for 
PTSD.  The veteran was service connected for PTSD in June 
2003.  A partial copy of that rating decision has been 
associated with the claims file.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain for the record 
complete copies of any private or VA reports 
(not already associated with the claims 
file) of treatment the veteran has received 
for his service connected PTSD.  The veteran 
should assist in this matter by identifying 
all sources of treatment and providing any 
necessary releases.

2.  The RO should obtain for clams file and 
associate it with the record.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedure.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

